Graves, J.,

concurs in these reasons for denying the writ, and in separate opinion adds some further views of his own.
■ SEPARATE, OPINION.
GRAVES, J.
— I fully concur in the elegantly expressed views of the learned Chief Justice in this case. Such views dispose of the case and properly dispose of it without a mass of mere obiter. The principal opinion of our learned associate is full of questions which should not be discussed, because the discussion thereof is but obiter dictum, and does not bind this court nor any other body. The third and last paragraph of the opinion written by our learned brother Woodson, in twenty-two lines not only disposes of the case, as it should be disposed of, but such paragraph makes all that precedes it - obiter dictum pure and simple. These questions, so discussed, should be left for a live case, in which a discussion of the questions would rise from the plane of pure obiter to that of judicial decision.
The universal rule of this court on such question has been well expressed by our brother Lamm, in Donnell v. Wright, 199 Mo. l. c. 313, whereat it is said: “In leaving this view of the matter, it should be said (to guard against -misunderstanding) that the question is not here, and, therefore, we do not decide, that an opinion of this court holding plaintiff has no case at all on the facts and the law, which opinion is followed by a judgment of reversal only, leaves the identical issue on the identical facts open to re-agitation in a new suit — it being meet to dispose of that question only when reached as a live matter in a live case, and not obiter, or by the by.”
*521So we say in the case at bar. Both the opinion of the learned Chief Justice and of our learned associate say that we have no jurisdiction of this case. Both opinions say that the respondents in this case in the matter of arranging the senatorial districts in the city of St. Louis are performing a purely legislative function over which this and no other court can, under our Constitution, exercise superintending control.
Under our Constitution one branch of the State government is prohibited from interfering with and trespassing upon the duties imposed by the Constitution upon the other branches thereof. The legislative function cannot be regulated by judicial action. We cannot compel legislative bodies to act, nor can we enjoin them from acting. This is a subject-matter beyond the jurisdiction and power of this court. When we are asked to either mandamus or enjoin a legislative body, the only reply we can make, is, that, under the Constitution, the subject-matter is beyond our jurisdiction. That is what should be done in this case and what is done by both opinions. Then why discuss a lot of questions in a case over which we have no jurisdiction. Why say the case is one over which we have no jurisdiction, and yet proceed to pass upon the alleged merits?
Such discussion decides nothing, because it is mere obiter. Especially should it not be done in this case where the parties in actual interest have never been heard in this court.
If the question of gerrymandering senatorial districts were properly before us, and if the beneficent doctrine of estoppel could be invoked, then respondents and their pred'eeéssors in office would certainly be es-topped from charging the political offense of “gerrymandering.” Courts can take judicial notice of senatorial districts and their boundaries. With such notice we would be forced to say that the most ill constructed senatorial district in the State (outside of the *522cities) would, pale into insignificance when compared with some of those to be found in the city of St. Louis, wbicb latter are the handiwork of respondents or their predecessors in office. But thjs is a question not in this case, because this court has no jurisdiction of the subject-matter of this action, i. e., no jurisdiction of a case which seeks to have us compel a legislative body to act.
For these reasons,
I concur in the views expressed by the Chief Justice.